After Remand from the Supreme Court

PER CURIAM
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte University of South Alabama, 761 So.2d 240 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the judges concur.